                                                                                       FILED
                                                                                       CLERK
 UNITED STATES DISTRICT COURT                                               10:11 am, Sep 19, 2019
 EASTERN DISTRICT OF NEW YORK
                                                                               U.S. DISTRICT COURT
 --------------------------------------------------------X
                                                                          EASTERN DISTRICT OF NEW YORK
 ARLENE SCHROEDER,
                                                                               LONG ISLAND OFFICE
                           Plaintiffs,
                                                              ADOPTION ORDER
                  -against-                                   2:18-cv-02279 (ADS) (AYS)

 THE POLISH-AMERICAN POLITICAL
 CLUB OF SOUTHAMPTON, NY, INC.
 and 230 ELM LLC,

                            Defendants.
 --------------------------------------------------------X

SPATT, District Judge:

        On April 17, 2018, the Plaintiff commenced this action against Defendants The Polish-

American Political Club of Southampton, NY, Inc. (“the Club”) and 230 Elm LLC (“230 Elm”)

(collectively “Defendants”), alleging disparate treatment and unlawful disability discrimination in

violation of the American with Disabilities Act (“ADA”), New York State Human Rights Law

(“NYSHRL”), and New York State Civil Rights Law. In particular, the Plaintiff alleges that the

Defendants have failed to remove the architected barriers which exist at its public accommodation

and have denied her with equal access and treatment.

        On August 17, 2018, the Clerk of the Court certified the 230 Elm's default based upon

its failure to answer or otherwise appear in this action.

         On February 8, 2019, the Plaintiff filed the instant motion for a default judgment.

        On February 12, 2019, the Court referred the motion to United States Magistrate Judge

Anne Y. Shields for a report and recommendation as to whether the motion should be granted, and

if so, what if any relief should be given.



                                                        1
       On August 29, 2019, Judge Shields issued a Report and Recommendation (“R&R”) that

the motion for default judgment be granted and that the Plaintiff be awarded: (1) a permanent

injunction against 230 Elm; and (2) $4858.50 in attorneys’ fees from 230 Elm.

       On September 4, 2019, the Plaintiff filed proof of service.

       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Court grants the Plaintiff’s motion for

default judgment and awards the Plaintiff: (1) a permanent injunction against 230 Elm; and (2)

$4858.50 in attorneys’ fees from 230 Elm. The Plaintiff is directed to submit a proposed judgment

setting out the terms of the injunction no later than 14 days from the issuance of this order.




 SO ORDERED.

 Dated: Central Islip, New York

         September 19, 2019

                                                      ___/s/ Arthur D. Spatt_______

                                                        ARTHUR D. SPATT

                                                     United States District Judge




                                                 2
